COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-16-00090-CV

Pamela A. Albright                        §    From County Court at Law No. 2

                                          §    of Denton County (CV-2015-02345)
v.
                                          §    April 20, 2017

Good Samaritan Society - Denton           §    Opinion by Justice Gabriel
Village

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s summary judgment. The summary judgment is

modified by (1) deleting the phrase “FOUR THOUSAND AND NO/100

($4,000.00) DOLLARS” in paragraph “e” and substituting in its place the phrase

“THREE THOUSAND FOUR HUNDRED AND NO/100 ($3,400.00) DOLLARS”;

and (2) deleting the entirety of paragraph “f.” It is ordered that the summary

judgment of the trial court is affirmed as modified.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel